By the Court.

It has been heretofore settled, that the assignees of bankrupts, duly appointed under the laws of a foreign country, cannot maintain actions, in their own- names, in our courts, for demands due to such bankrupts, (a) A chose in action, such as is the subject of the present action, is not assignable at the common law, nor by any statute provision recognized in this commonwealth, where the remedy is sought to be maintained. The contract of Birnie if Rockendorff with the defendant is not to be [ * 26 ] varied in its import * and effect by a voluntary assign rnent on their part. The action is not maintained.

Plaintiffs nonsuit.


 Chitty, Plead. 17, 7th ed. — Sed vide Goodwin vs. Jones, 3 Mass. Rep. 517. — Ingraham, vs. Geyer, 13 Mass. Rep. 146.